Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 19, 2022.

Amendments
           Applicant’s amendment filed January 19, 2022 is acknowledged. 
	Claims 9 and 11 are cancelled.
	New claim 25 is added.
	Claims 1-8, 10, 12-25 are pending.
Claims 7, 10, 12, 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-6, 8, 13-22 are under examination. 

Election/Restrictions
Applicant’s response filed 01/19/2022 to the Requirement for Restriction/Election mailed 11/29/2021 is acknowledged.
Applicant’s election without traverse of the invention of Group 1, drawn to a method of generating a population of tumor-infiltrating T cells, is acknowledged.
Applicant’s election without traverse of the invention of SEQ ID NO: 23, as the compound which is able to lyse tumour cell membranes, is acknowledged. 
s 7, 10, 12, 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.

New Restriction, Necessitated by Amendment
Applicant’s amendment filed 01/19/2022 necessitates new grounds of restriction, namely by adding new claim 25. The Groups of invention in the instant application are as follows: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required to elect a single invention to which the claims must be restricted.
1. Group 1, claims 1-6, 8, 13-22, drawn to a method of generating a population of tumor-infiltrating T cells.
a. Election of Group 1 further requires election of a single, specifically disclosed compound "which is able to lyse tumour cell membranes", as disclosed in the specification. That is, Applicant is required to elect one of SEQ ID NO: 10-42, as disclosed in Table 1 on pages 18-19 of the specification.
2. Group 2, claim 7, drawn to an antigen or neoantigen.
3. Group 3, claims 10, 12, 23-24, drawn to a method of treating a tumor.
4. Group 4, new claim 25, directed to a population of tumour-infiltrating T cells.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because the groups do not share the same or corresponding technical feature. In this case, Group 2 is directed to antigens or neoantigens, which is not a feature of Groups 1 and 3-4. Group 3 requires administration of T cells, which is not 
The chemical compounds of Group 1(a) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, the compounds of Group 1(a) are directed to a structurally and functionally distinct grouping of positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics, and accordingly each compound possess different lytic activities. To the extent that the functional recitation "able to lyse tumour cell membranes" can be considered a common technical feature, this technical feature cannot be considered a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 5,856,178 to White et al. (issued: 1999). White discloses that various amphipathic peptides and lytic peptide analogues are known to be effective against tumor cells, including, for example, melittin. See col. 18, lines 40-46.
Because Applicant elected without traverse the invention of Group 1 (drawn to a method of generating a population of tumor-infiltrating T cells) in the reply filed 01/19/2022, new claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group 4).



Sequence Compliance
Appropriate action is required so that the sequences disclosed in the specification comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d). The following sections of the specification fail to comply with the sequence rules:
page 35, line 11;
page 36, line 17; 
page 58, line 9; and
page 60, lines 19-25.
The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See MPEP 2421.02.
Applicant should carefully review the entire specification to ensure compliance with the sequence rules. Applicant should provide a corresponding sequence identifier (SEQ ID NO) with every appearance of a sequence embraced by the sequence rules. If a sequence embraced by the sequence rules is lacking a corresponding sequence identifier (SEQ ID NO) in the instant Sequence Listing, Applicant should provide the sequence in a substitute computer readable form (CRF) copy and a substitute paper copy of the Sequence Listing, as an amendment specifically directing its entry into the application. Applicant should also provide a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R.1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). Applicant should provide a .

	
Priority
	This application is a National Stage of International Application No. PCT/EP2017/052279
filed February 2, 2017, claiming priority based on U.K. Patent Application No. GB1601868.1
filed February 2, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/18/2018, 12/19/2019, 06/19/2020, 12/22/2020, and 02/01/2021 have been considered.
The information disclosure statement (IDS) filed 12/08/2021 (first) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. In this case, NPL citation #1 is defective for one or more of these requirements. First, the citation provides no date of publication. Second, the copy submitted by Applicant (which appears to be a 
The information disclosure statement (IDS) filed 12/08/2021 (second) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(a) requires that each page of the list includes the application number of the application in which the information disclosure statement is being submitted. 37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. In this case, each page of the list does not include the application number of the instant application (16/070,803) but rather includes the application number of another application (17/496,919). In addition, no copy of any of the cited foreign patent documents and non-patent literature documents has been provided.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 

	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.
 

	Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
	Claim 1 recites “administering,” “collecting,” and “separating” steps; and claim 2 recites “separating” and “culturing” steps. Where a claim sets forth a plurality of steps, each step of the claim should be separated by a line indentation. See MPEP 608.01(m). Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 4 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	The claims are directed to a process, which is a statutory category of invention. With respect to the judicial exception, the claims are directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, the claims recite a method step of “identification” of one or more clonotypes from a T cell population. In other words, under the broadest reasonable interpretation, the claims recite performing a mental process of identifying one or more clonotypes from a T cell population. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application. As an initial matter, claims 4 and 19 recite that the subject of the mental process is “a T cell population”. Claims 4 and 19 do not recite that the subject of the mental process is the same population of T cells obtained by the methods of claims 1 and 2. However, even if claims 4 and 19 required that the subject of the mental process was the same population of T cells obtained by the methods of claims 1 and 2, the additional elements would fail to integrate the judicial exception into a practical application because additional elements recited do not apply, rely on, or use the judicial exception itself. Rather, the methods of claims 1 and 2 would be considered merely insignificant extra-solution activity to obtain the necessary materials (i.e. the population of T cells) required to perform the judicial exception itself. Indeed, the mental process is recited as the final step of the instantly claimed process. For these reasons, the additional elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself.
	The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. The OncoImmunology 3, e29181, 3 pages, of record in IDS; and Camilio et al. (2014) “Complete regression and systemic protective immune responses obtained in B16 melanomas after treatment with LTX‑315” Cancer Immunol Immunother 63:601-613, of record in IDS. The isolation of T cells from a cellular sample of a tumour within a subject was previously known in the art. See Schumacher et al. (3 Apr 2015) “Neoantigens in cancer immunotherapy” Science 348(6230):69-74, of record in IDS.
	Thus, claims 4 and 19 are not patent eligible subject matter.
	
	Claims 5-6, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	The claims are directed to a process, which is a statutory category of invention. With respect to the judicial exception, the claims are directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, the claims recite a method step of “analysing” the generated T cells “in order to identify their corresponding tumour-specific antigens or neoantigens”. In other words, under the broadest reasonable interpretation, the claims recite performing a mental process of analysing a T cell population for identification of corresponding tumour-specific antigens and neoantigens. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application because the additional elements recited do not apply, rely on, or use the judicial exception itself. Rather, the methods of claims 1 and 2 are considered mere insignificant extra-solution activity to obtain the necessary materials (i.e. the population of T cells) required to perform the judicial exception itself. Indeed, the mental process is recited as the final step of the instantly claimed process. For these reasons, the additional elements, considered individually or in 
	The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. The administration of oncolytic peptides was previously known in the art. See Camilio et al. (2014) “LTX-315 (Oncopore™) A short synthetic anticancer peptide and novel immunotherapeutic agent” OncoImmunology 3, e29181, 3 pages, of record in IDS; and Camilio et al. (2014) “Complete regression and systemic protective immune responses obtained in B16 melanomas after treatment with LTX‑315” Cancer Immunol Immunother 63:601-613, of record in IDS. The isolation of T cells from a cellular sample of a tumour within a subject was previously known in the art. See Schumacher et al. (3 Apr 2015) “Neoantigens in cancer immunotherapy” Science 348(6230):69-74, of record in IDS.
Dependent claims 6 and 21 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	Thus, claims 5-6, 20-21 are not patent eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites a step of separating T cells “therefrom”. The recitation is considered narrative and generally indefinite. It is not clear what “therefrom” refers to. For example, it is not clear if “therefrom” refers to the “subject”, the “tumour within said subject”, or the “cellular sample”. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3-6, 8, 13-17 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 8 and 22 recite T cells that “have been modified in order to make them more immunogenic”. Thus, the claims embrace a broad genus of structurally-undisclosed modified T cells that are functionally defined as being more immunogenic. It is noted that the modification includes any genetic modification and any chemical modification, discovered or undiscovered, that enhances T cell immunogenicity. An adequate written description of a genus of modified T cells possessing enhanced immunogenicity requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of modified T cells solely by its desired biological property, i.e. enhanced immunogenicity, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any modification that is capable of enhancing the immunogenicity of a T cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all modified T cells that possess enhanced immunogenicity without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. The specification fails to disclose a single compound or small molecule that is capable of chemically modifying a T cell so as to be more immunogenic. Although the specification contemplates genetically modifying T cells to express a T cell receptor (TCR) or a chimeric antigen receptor in order to make them more immunogenic (page 9, line 23, through page 10, line 7), genetically modifying T cells to express TCRs and CARs is not representative of all possible genetic modifications that may enhance T cell immunogenicity. Indeed, the structure of one structurally-undisclosed member of the functionally-defined genus of modified T cells cannot be predict a priori from the structure of another, known member of the functionally-
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of modified T cells, as recited in claims 8 and 22, at the time the application was filed.


Claims 1-6, 8, 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description requirement.
	Claims 1 and 2 recite “a positively charged amphipathic amino acid derivative, peptide or peptidomimetic which is able to lyse tumour cell membranes”. Thus, the claims embrace a broad genus of positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics that are functionally defined as being capable of lysing a tumour cell membrane. Essentially, claims 1 and 2 embrace any positively charged amphipathic amino acid derivative, any peptide, and any peptidomimetic that is capable of lysing a tumour cell membrane. An adequate written description of a genus of positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics that are capable of lysing a tumour cell membrane requires more than a mere statement that it is part 
	The specification contemplates the structure of 33 peptides (SEQ ID NOs: 10-42) that may be used in the instantly claimed method (pages 18-19). However, only one of the peptides, SEQ ID NO: 23 (LTX-315), was experimentally shown to be capable of lysing a tumour membrane (e.g. Example 2, starting on page 36). Moreover, even if all 33 specifically-contemplated peptides (SEQ ID NOs: 10-42) were experimentally shown to lyse tumour membranes, the 33 specifically-contemplated peptides would not be considered representative of all positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics that possess the ability to lyse tumour membranes. Indeed, the structure of one structurally-undisclosed member of the functionally-defined genus of positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics cannot be predict a priori from the structure of another, known member of the functionally-defined genus of positively charged amphipathic amino acid derivatives, peptides, and 
	Dependent claims 13-17 broadly define structural features of the functionally-described genus of positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics capable of lysing tumour membranes. However, there is no evidence of record that the structural features broadly recited in claims 13-17 are minimally sufficient to reasonably predict whether a positively charged amphipathic amino acid derivative, peptide, or peptidomimetic is capable of lysing a tumour membrane prior to experimentation.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of positively charged amphipathic amino acid derivatives, peptides, and peptidomimetics, as recited in claims, at the time the application was filed. Dependent claims 3-6, 8, 13-22 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Camilio et al. (2014) “LTX-315 (Oncopore™) A short synthetic anticancer peptide and novel immunotherapeutic agent” OncoImmunology 3, e29181, 3 pages (referred to as “Camilio D1”), of record in IDS; in view of Camilio et al. (2014) “Complete regression and systemic protective immune responses obtained in B16 melanomas after treatment with LTX‑315” Cancer Immunol Immunother 63:601-613 (referred to as “Camilio D2”), of record in IDS; WO 2012/164004 A1 to Lopez et al.; and Schumacher et al. (3 Apr 2015) “Neoantigens in cancer immunotherapy” Science 348(6230):69-74, of record in IDS.
	Camilio D1 teaches the administration of LTX-315 (K-K-W-W-K-K-W-Dip-
K-NH2), which is identical to SEQ ID NO: 23 of the instant application, to a subject with a tumour. See entire disclosure; in particular, see Figure 1 and pages 1-2, joining paragraph. Camilio D2 is included in the basis of this rejection because Camilio D2 is cited by Camilio D1 (see Reference No. 8) as a previous study practicing administration of LTX-315 to a subject with a tumour (pages 1-2, joining paragraph, “In our study8, …”). Camilio D1 further teaches that LTX-315 administration induces “massive infiltration” of CD3+ T cells and “an increase in the number of tumor-infiltrating lymphocytes (TILs)” (page 2, col. 1). In particular, LTX-315 induces immunogenic cell death (ICD) resulting in maturation of antigen presenting cells and subsequent presentation of tumour antigens to T cells, thereby creating specific cytotoxic T cells capable of eradicating cancer cells (see Figure 1; see page 3, col. 1).
Camilio D1 and Camilio D2 do not teach separating T cells (tumour-infiltrating lymphocytes) from a tumour sample collected from the subject. Prior to the effective filing date of the instantly claimed invention, Lopez teaches the ex vivo expansion of the intratumoral T cell infiltrate (tumour-infiltrating lymphocytes) taken from a subject with a tumour for autologous adoptive T cell therapy (page 16, line 25, through page 17, line 3). In addition, Schumacher teaches prima facie obvious to one of ordinary skill in the art to modify the method of Camilio D1 to further comprise separating T cells (tumour-infiltrating lymphocytes) from a tumour sample collected from the subject in order to identify neoantigens recognized by the T cells, expand neoantigen-specific T cell populations detected within the tumour sample, and perform autologous adoptive T cell therapy, as taught by Lopez and Schumacher. 
As discussed above, Camilio teaches that immunogenic cell death (ICD) induced by LTX-315 renders the T cells more immunogenic by causing maturation of antigen presenting cells and subsequent presentation of tumour antigens to T cells, thereby creating specific cytotoxic T cells capable of eradicating cancer cells. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633